Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are directed to eligible subject matter and recite a novel method, machine, and article of manufacture involving pre-aggregation of composite reservation offerings or a subscriber by way of: pre-generating matrices, training a machine-learning module using classifications associated with reservation activities of the subscriber, generating a first and second candidate reservation service to combine into a composite offering, and replacing unavailable candidate reservation services with alternate reservation services (see claims and spec for full details regarding all of the functions of the invention). 
Examiner agrees with Applicant’s 35 USC § 103 arguments found starting on pg. 9 their Remarks filed on 7/22/22. Specifically, Examiner agrees that the amendments made render the claims not taught in-full by the cited art, and that even if Examiner were to search for further art to remedy the deficiencies of the cited art, the cited art would not be obvious to combine by one of ordinary skill in the art. Examiner therefore agrees that the claims as a whole are novel and not subject to rejection under 35 USC § 103.
Examiner further notes that Applicant’s previously filed (9/16/21) 35 USC § 101 arguments were found persuasive and rejections under 35 USC § 101 were withdrawn due in part to the specific matrix generating methods recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/DANIEL VETTER/Primary Examiner, Art Unit 3628